FILED
                           NOT FOR PUBLICATION                                AUG 28 2014

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JENNIFER CRUZ, Individually and on               No. 12-55481
behalf of the estate of Ceasar Cruz, and
as guardian ad litem for R.C., C.C.,             D.C. No. 2:10-cv-03997-MMM-
C.C., and M.C., all minors; THERESA              JEM
SMITH, Individually, and as guardian
ad litem for M.C., a minor; LEONARD
CRUZ, Individually,                              MEMORANDUM*

              Plaintiffs - Appellants,

  v.

THE CITY OF ANAHEIM, a
Governmental Entity; CHIEF JOHN
WELTER; DEPUTY CHIEF CRAIG
HUNTER; OFFICER MICHAEL
BROWN, Individually; OFFICER
BRUCE LINN, Individually; OFFICER
KELLY PHILLIPS, Individually;
OFFICER NATHAN STAUBER,
Individually; OFFICER PHILLIP
VARGAS, Individually,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                    page 2
                   Margaret M. Morrow, District Judge, Presiding

                      Argued and Submitted January 10, 2014
                               Pasadena, California

Before:       KOZINSKI, Chief Judge, CLIFTON, Circuit Judge, and RAKOFF,
              Senior District Judge.**

      1. Because plaintiffs withdrew their motion to amend their complaint before

the district court ruled on it, they’ve waived any argument that the court should’ve

granted their motion. See, e.g., Dodd v. Hood River Cnty., 59 F.3d 852, 863 (9th

Cir. 1995).


      2. We affirm the district court’s denial of plaintiffs’ motion to reconsider

the magistrate judge’s pretrial order regarding their effort to depose the

confidential informant. Given that the confidential informant didn’t witness the

shooting, and that the defendants have presented credible evidence that revealing

the informant’s identity could harm both the informant and law enforcement

efforts, the district court’s decision to protect the informant’s identity wasn’t

clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a); see also Roviaro v.

United States, 353 U.S. 53, 59–62 (1957).



       **
          The Honorable Jed S. Rakoff, Senior District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.